     Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                               CAUSE NO. 1:09CR100-LG-RHW-1

LATANICIA MCMILLAN ROGERS

     MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
     MOTION FOR POST-SENTENCE REHABILITATION REDUCTION

      BEFORE THE COURT is the [166] Motion for Post-Sentence Rehabilitation

Reduction filed by Defendant, LaTanicia McMillan Rogers. The Government filed a

[168] Response in Opposition, to which Plaintiff filed a [173] Reply. After reviewing

the submissions of the parties, the record in this matter, and the applicable law, the

Court finds that Defendant’s Motion should be denied.

                                   BACKGROUND

      On May 24, 2010, a jury convicted Rogers of violations of 18 U.S.C. §§ 286,

1347, 1035, and 64 for her role in a Medicare fraud scheme. The Court sentenced

Rogers to 188 months imprisonment, 3 years of supervised release, and restitution

totaling $8,160,655.69. During the pendency of this Motion, Rogers was transferred

to home confinement, although she remains subject to reincarceration at the

discretion of the Bureau of Prisons (“BOP”). She is scheduled to be released on

September 25, 2023.

      On January 8, 2020, Rogers filed a pro se Motion for Compassionate Release

based on her “tremendous strides towards rehabilitation,” including employment at

UNICOR and completion of various classes and programs. (Mot. Request. Post-
     Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 2 of 7




Sent. Rehab. 1-2, ECF No. 166). On April 24, 2020, the Government filed a

response in opposition to the Motion, arguing that (1) Rogers failed to exhaust her

administrative remedies, and (2) Rogers had not demonstrated any extraordinary or

compelling reason to grant a reduction. Rogers then filed a reply on May 27, 2020,

now represented by counsel, which set forth her arguments in greater detail and

added arguments concerning her familial needs and the relative length of her

sentence compared to other defendants.

                                     DISCUSSION

I.    Ripeness of Defendant’s Motion

      A district court may reduce a defendant’s term of imprisonment after (1) “the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf,” or (2) “the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility.”

18 U.S.C. § 3582(c)(1)(A). To that end, Rogers made a request through counsel to

the Warden of FCI Coleman Low on April 23, 2020, seeking either home

confinement or compassionate release. (Request, ECF No. 174). There is no

indication that this request has been answered. Therefore, as 30 days have now

passed since this request, the Court may consider Rogers’s Motion on the merits.

United States v. Jimison, No. 4:08-CR-11-DPJ-LRA, 2020 WL 3213429, at *2 (S.D.

Miss. Jun. 15, 2020) (considering a motion for sentence reduction even though the

defendant “filed his motion before exhausting his administrative remedies,” as the

period elapsed in the intervening time).



                                           -2-
      Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 3 of 7




II.   Merits of Defendant’s Motion

      Defendant’s original pro se Motion cites her “tremendous strides towards

rehabilitation,” including her employment at UNICOR and her completion of

various classes, as well as “her need to reconnect with her family” as reasons to

grant a post-sentence reduction. (Mot. Requesting Post-Sent. Rehab. Reduction 1-2,

ECF No. 166). She elaborates on these points in her reply brief and adds an

argument from sentencing disparities, observing that she has already served a

longer sentence than any of her codefendants. (Reply Supp. Mot. Compassionate

Release, ECF No. 173).

      A court can reduce a sentence “if it finds that extraordinary and compelling

reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). The court also must consider the factors set forth in 18 U.S.C. §

3553(a), to the extent they are applicable. Id.

      The Sentencing Commission has not issued a relevant policy statement since

18 U.S.C. § 3582(c)(1)(A) was amended to permit defendants to file motions for

compassionate release.1 Some courts continue to obtain guidance from the prior

policy statement, U.S.S.G. § 1B1.13, while other courts have determined that they

are no longer bound by the prior policy statement. Compare United States v. York,

Nos. 3:11CR76, 3:12CR145, 2019 WL 3241166, at *4 (E.D. Tenn. July 18, 2019),




1Prior to enactment of the First Step Act, only the Bureau of Prisons could file
motions for compassionate release.
                                          -3-
      Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 4 of 7




with United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019). Regardless

of whether the policy statement remains binding, it continues to provide helpful

guidance for determining whether a defendant is entitled to compassionate release.

      The policy statement provides that family circumstances may constitute an

extraordinary or compelling reason by virtue of “[t]he death or incapacitation of the

caregiver of the defendant’s minor child or minor children,” or “[t]he incapacitation

of the defendant’s spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13

cmt. n.1(C)(i)-(ii). The policy statement further provides that “rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of

this policy statement.” Id. cmt. n.3; see also 28 U.S.C. § 995(t) (“Rehabilitation of

the defendant alone shall not be considered an extraordinary or compelling

reason.”).

      Although the Court is sympathetic to Defendant’s desire to participate in the

lives of her children and husband, she has not shown that her family condition

amounts to an extraordinary or compelling reason. The Sentencing Commission’s

policy statement provides that death or incapacitation of the defendant’s spouse or a

caregiver of the defendant’s children justifies sentence reduction—in other words,

that the defendant has become the only available caregiver. See U.S.S.G. § 1B1.13

cmt. n.1(C)(i)-(ii). The conditions of Defendant’s home confinement, while certainly

more restrictive than customary family life, do not rise to this level of severity.

Defendant reports that she cannot attend events, shop for groceries, or visit her



                                           -4-
      Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 5 of 7




children out-of-state. (Reply Supp. Mot. Compassionate Release 11-12). Defendant

also cites behavioral and academic problems with her children, as well as her fear of

losing home confinement, as warranting her release. (Id. 5-7). These limitations

and circumstances, while certainly unfortunate, do not justify sentence reduction.

      While Defendant indicates that she has made a concerted effort towards

rehabilitation, this fact alone cannot constitute an extraordinary or compelling

reason to warrant compassionate release. See 28 U.S.C. § 994(t) (“Rehabilitation of

the defendant alone shall not be considered an extraordinary and compelling

reason.”). However, courts may consider “rehabilitation in combination with the

other factors to constitute, in their entirety, extraordinary and compelling reasons.”

United States v. Castillo, No. H-08-146-01, 2020 WL 2820401, at *4 n.17 (S.D. Tex.

May 29, 2020) (citing Pepper v. United States, 562 U.S. 476, 490-91 (2011)). The

Court acknowledges Defendant’s considerable rehabilitative efforts while

incarcerated. (See. Mot Requesting Post-Sent. Rehab. Reduction 1, ECF No. 166).2

But neither her rehabilitation nor the other grounds listed by Defendant even

approach the level of “extraordinary or compelling” necessity contemplated by the

statute or policy statement. See United States v. Alexander, No. 14-126-JWD-EWD,

2020 WL 2468773, at *3 (M.D. La. May 13, 2020) (holding that the defendant’s

“efforts at rehabilitation . . . are only relevant if he demonstrates an ‘extraordinary

and compelling’ reason for release.”). Because Defendant’s family circumstances



2 Defendant has completed several vocational and religious programs and engaged
in employment at UNICOR. (Reply Supp. Mot. Compassionate Release 14, ECF No.
173).
                                          -5-
      Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 6 of 7




and rehabilitation fall short of the level of severity required, they cannot together

justify compassionate release.

      Defendant also argues that disparities in the sentencing of related

defendants favor her release. (Reply Supp. Mot. Compassionate Release 12-13, ECF

No. 173). When considering the § 3553 factors, the Court is directed to consider

“unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). Defendant notes that

her codefendant husband served 135 months and was released over a year ago, and

another conspirator was released over seven years ago pursuant to a plea

agreement. (Reply Supp. Mot. Compassionate Release 13, ECF No. 173). However,

Defendant has not shown that these differences were unwarranted, given that they

were found guilty of different charges.

      The Court further finds that none of the other § 3553 factors justify

compassionate release at this time. The Southern District of Texas, faced with a

defendant who had only completed “a quarter of his sentence” for Medicare fraud

convictions and who suffered from medical vulnerabilities to COVID-19, held that a

reduction would be disproportionate to his remaining time and recommended home

confinement. United States v. Gibson, No. H-12-600-2, 2020 WL 2749759, at *4

(S.D. Tex. May 27, 2020). Here, Defendant has already been transferred to home

confinement with around 39 months of her sentence remaining. Under these

conditions, and without any other “extraordinary or compelling reason” to justify a

sentence reduction, the Court cannot disturb Defendant’s sentence.



                                          -6-
     Case 1:09-cr-00100-LG-RHW Document 179 Filed 06/22/20 Page 7 of 7




      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [166] Motion

Requesting Post-Sentence Rehabilitation filed by the defendant, LaTanicia

McMillan Rogers, is hereby DENIED.

      SO ORDERED AND ADJUDGED this the 22nd day of June, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       -7-
